184 F.2d 669
Mary GALLO, doing business as Gallo Wine Company, Appellant,v.E. & J. GALLO WINERY, a corporation, and Gallo Wine Company, a corporation, Appellees.
No. 11267.
United States Court of Appeals Sixth Circuit.
October 9, 1950.

Appeal from the United States District Court for the Northern District of Ohio, Eastern Division, at Cleveland.
Albert L. Ely, Jr., Cleveland, Ohio, for appellant.
Hyde, Meyer, Baldwin & Doran, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge, and McALLISTER, Circuit Judge.
PER CURIAM.


1
The court having considered the motion to dismiss appeal and the memorandum and affidavit in opposition thereto, it is now ordered that the motion to dismiss be sustained and the appeal is hereby docketed and dismissed. D.C., 87 F. Supp. 433.